UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 16, 2016 MeetMe, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33105 86-0879433 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Union Square Drive New Hope, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 862-1162 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On December 16, 2016, MeetMe, Inc. (the “Company”) held its annual meeting of stockholders. Proposals to be voted on by stockholders included: 1. To elect five members to our Board of Directors (the “Board”); 2. To approve, on an advisory basis, the Company’s named executive officer compensation as disclosed in the Company’s proxy statement filed with the Securities and Exchange Commission on November 21, 2016 (the “2016 Proxy Statement”); 3. To ratify the appointment of RSM US LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016; and 4. To approve the amendment and restatement of the Company’s 2012 Omnibus Incentive Plan in the form presented in the 2016 Proxy Statement. There were outstanding 58,811,746 shares of common stock each share being entitled to vote. 45,653,108 votes (77.62% of the outstanding shares) were cast. The results for each of the proposals were as follows: 1. Election of Directors to serve until the 2017 Annual Meeting of Stockholders or until their successors are elected and qualified: FOR AGAINST ABSTAIN BROKER NON-VOTES Jean Clifton Geoffrey Cook Ernesto Cruz Spencer Rhodes Jason Whitt 2. Approval, on an advisory basis, of the Company’s named executive officer compensation as disclosed in the 2016 Proxy Statement: FOR AGAINST ABSTAIN BROKER NON-VOTES 3. Ratification of the appointment of RSM US LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016: FOR AGAINST ABSTAIN 4. Approval of the amendment and restatement of the Company’s 2012 Omnibus Incentive Plan as presented in the 2016 Proxy Statement: FOR AGAINST ABSTAIN BROKER NON-VOTES The information in this Item 5.07 is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities & Exchange Act of 1934, as amended, except as shall be expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEETME, INC. Date: December 16, 2016 By: /s/ Geoffrey Cook Name: Geoffrey Cook Title: Chief Executive Officer
